Citation Nr: 0622948	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a lower left leg 
disability to include the left knee, foot, and Achilles 
tendon.  

3.  Entitlement to service connection for a left arm and left 
elbow condition.  

4.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from May 1966 to January 1970.

The veteran's appeal as to the issues listed above arose from 
a July 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied the veteran's claims of entitlement to service 
connection for a skin condition, "a lower left leg 
disability to include the left knee, foot, and Achilles 
tendon," "a left arm and left elbow condition," and a 
heart condition. 

In January 2004, the veteran requested that he be afforded a 
personal hearing before a Veterans Law Judge at the local RO.  
Such a hearing was scheduled in April 2005.  The veteran 
failed to report.


FINDINGS OF FACT

1.  The veteran does not have a skin condition as a result of 
his service.  

2.  The veteran does not have a lower left leg disability to 
include the left knee, foot, and Achilles tendon, as a result 
of his service.  

3.  The veteran does not have a left arm and left elbow 
condition as a result of his service.  

4.  The veteran does not have a heart condition as a result 
of his service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a skin condition as the result 
of disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The veteran does not have a lower left leg disability to 
include the left knee, foot, and Achilles tendon, as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The veteran does not have a left arm and left elbow 
condition as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

4.  The veteran does not have a heart condition as the result 
of disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, notice was provided in December 2001, prior to the July 
2002 decision on appeal.  A second letter was sent in August 
2004.  

The RO's December 2001 and August 2004 VCAA notice letters 
included the type of evidence needed to substantiate the 
claims, that is, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or authorization VA to obtain such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although the veteran has 
not been afforded examinations for the disabilities in issue, 
and etiological opinions have not been obtained, the Board 
finds that the evidence, discussed infra, warrants the 
conclusion that a remand for examinations and etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2005); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the claims suffer from combinations of several 
defects: the veteran is not shown to have received treatment 
for, or a diagnosis of, the claimed condition during service, 
his is not currently shown to have the claimed condition, the 
claimed condition is first shown about 28 years after 
service, and the claims file does not currently contain 
competent evidence showing that any of the claimed conditions 
are related to his service.  As there is no indication of the 
existence of additional evidence to substantiate the claims 
and as there is otherwise no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Service Connection

The veteran argues that service connection is warranted for a 
skin condition, "a lower left leg disability to include the 
left knee, foot, and Achilles tendon," "a left arm and left 
elbow condition," and a heart condition.  He argues that all 
of the claimed conditions were caused by a lightning strike 
that occurred near him in 1969.  

In March 2000, the RO originally denied these claims.  In 
July 2002, it appears that, based on the enactment of the 
VCAA, the RO again raised the issues sua sponte.  The veteran 
has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records show that in November 
1969, he received treatment for pain in his right hand, leg 
and trunk, as well as mild dizziness, after lightning struck 
near where he was.  He indicated that he felt an electric 
jolt going over him, and that his right hand was near the 
aircraft, and he claimed that he saw sparks inbetween the 
hand and the aircraft.  A physical examination was 
essentially negative.  A form (AF 1042), entitled "Medical 
recommendation for flying duty," dated November 4, 1969, 
contains a nearly identical description of the lightning 
strike, and indicates that the veteran was grounded from 
flying duty.  An AF 1042 dated November 6, 1969, indicates 
that the veteran was put back on flying duty.  The veteran's 
separation examination report, dated in December 1969, 
indicates that his upper and lower extremities, feet, skin, 
"spine, other musculoskeletal," and his heart, were all 
clinically evaluated as normal.  The report notes, "27 Nov 
1969 was affected by a bolt of lightening.  Was hospitalized 
and released with no complication."  In an accompanying 
"report of medical history," the veteran reported having a 
history of cramps in his legs, and foot trouble.  He denied a 
history of skin diseases, pain or pressure in chest, 
palpitation or pounding heart, "painful or 'trick' shoulder 
or elbow," or a "'trick' or locked knee."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1999 and 2004.  
This evidence shows that the veteran has been diagnosed with 
coronary artery disease, hypertension, hyperlipidemia, and 
probable CTS (carpal tunnel syndrome).

Skin Condition

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show that he was ever treated 
for a skin condition.  In addition, his separation 
examination report shows that his skin was clinically 
evaluated as normal.  In an accompanying "report of medical 
history" the veteran denied a history of skin diseases.  
Given the foregoing, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, there is no 
competent evidence to show that the veteran currently has a 
skin condition, nor is there any competent evidence of a link 
between a current skin condition and the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Lower Left Leg Disability

The veteran argues that he has a lower left leg disability to 
include the left knee, foot, and Achilles tendon, as a result 
of his service.  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
that he was ever treated for lower left leg symptoms.  In 
addition, his separation examination report shows that his 
lower extremities were clinically evaluated as normal.  In an 
accompanying "report of medical history" the veteran 
reported having a history of cramps in his legs, and foot 
trouble, and he denied a history of having a "'trick' or 
locked knee."  Given the foregoing, a lower left leg 
disability to include the left knee, foot, and Achilles 
tendon is not shown during service.  See 38 C.F.R. § 3.303.  
In addition, there is no competent evidence to show that the 
veteran currently has a lower left leg disability to include 
the left knee, foot, and Achilles tendon, nor is there any 
competent evidence of a link between a current lower left leg 
disability, to include the left knee, foot, and Achilles 
tendon, and the veteran's service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

Left Arm and Left Elbow

The veteran argues that he has a left arm and left elbow 
condition as a result of his service.  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
that he was ever treated for left arm or left elbow symptoms.  
The veteran's complaints' following the in-service lightning 
strike was in the contrary limited to his right upper 
extremity.  In addition, his separation examination report 
shows that his upper extremities were clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran denied a history of having a history of  "painful or 
'trick' shoulder or elbow."  Given the foregoing, a left arm 
and left elbow condition are not shown during service.  See 
38 C.F.R. § 3.303.  In addition, there is no competent 
evidence to show that the veteran currently has a left arm 
and left elbow condition, Gilpin, nor is there any competent 
evidence of a link between a current a left arm and left 
elbow condition, and the veteran's service.  To the extent 
that the veteran may have intended his claim to include 
carpal tunnel syndrome, the earliest post-service medical 
evidence of this disorder is dated in 1999.  This is 
approximately 28 years after separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence to show 
that the veteran has carpal tunnel syndrome that is related 
to his service, to include the lightning strike.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Heart Condition

The veteran argues that he has a heart condition as a result 
of his service.  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
that he was ever treated for heart or cardiac symptoms.  In 
addition, his separation examination report shows that his 
heart was clinically evaluated as normal.  In an accompanying 
"report of medical history" the veteran denied a history of 
having a history of having had pain or pressure in chest, 
palpitation or pounding heart.  Given the foregoing, a heart 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  The earliest post-service medical evidence of a heart 
disorder is dated in 1999.  This is approximately 28 years 
after separation from service.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.   In addition, there is no competent evidence to show 
that the veteran currently has a heart condition that is 
related to his service.  To the extent that the veteran may 
have intended his claim to include hypertension, the earliest 
post-service medical evidence of this disorder is dated in 
1999, Maxson, there is no competent evidence to show that the 
veteran has hypertension that is related to his service.  
There is also no competent evidence to show, nor is it 
contended, that hypertension was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a skin 
condition, a lower left leg disability to include the left 
knee, foot, and Achilles tendon, a left arm and left elbow 
condition, and a heart condition, that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and the veteran's service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
a skin condition, a lower left leg disability to include the 
left knee, foot, and Achilles tendon, a left arm and left 
elbow condition, and a heart condition, must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a skin condition is denied.

Service connection for a lower left leg disability to include 
the left knee, foot, and Achilles tendon is denied.

Service connection for a left arm and left elbow condition is 
denied.

Service connection for a heart condition is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


